NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0447n.06
                             Filed: June 27, 2006

                                           No. 06-3336

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellee,                               )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE SOUTHERN
               v.                                        )         DISTRICT OF OHIO
                                                         )
CHARLES GOFF, JR.,                                       )
                                                         )
      Defendant-Appellant.                               )
__________________________________________



BEFORE: BOGGS, Chief Judge, GIBBONS, and GRIFFIN, Circuit Judges.

       GRIFFIN, Circuit Judge.

       In 1998-1999, defendant-appellant Charles Goff, Jr., pled guilty to conspiracy to distribute

and to possess with intent to distribute (“PWID”) cocaine and was sentenced. In October 2004, a

federal grand jury issued an indictment against others that did not charge Goff but merely listed him

as a previously convicted coconspirator. In December 2004, the government filed a first superseding

indictment charging Goff with conspiracy to distribute and to PWID over 150 kilograms of cocaine

between September 27, 1996, and October 12, 2004 (“the instant indictment”). Goff moved to

dismiss the instant indictment on statute of limitations, double jeopardy, and prosecutorial

misconduct grounds, and the district court denied his motions.

       Goff disclaims any intent to appeal the order denying his motion to dismiss due to the

prosecution’s alleged abuse of the grand jury process (“the grand jury abuse motion”); he states that
No. 06-3336
United States v. Goff


he is appealing only the double jeopardy ruling. On that issue, Goff renews his argument that the

instant indictment violated his Fifth Amendment right not to be placed twice in jeopardy for the

same offense because it sought to try him again for the same conspiracy to which he pled guilty in

the 1998 case. The government responds that (1) any double jeopardy defect was mooted by the

return of the second superseding indictment, and (2) the conspiracy charged in the instant indictment

is sufficiently different from the previous case’s conspiracy to avoid a double jeopardy violation.

        Contrary to Goff’s disclaimer, his briefs do challenge the district court’s conclusion that the

prosecution did not abuse the grand jury process.           The government contends that (1) the

interlocutory order denying Goff’s grand jury abuse motion is interlocutory, and (2) in any event,

the district court did not abuse its discretion in concluding that the prosecution did not abuse the

grand jury process.

        For the reasons that follow, we affirm. The order denying Goff’s double jeopardy motion

is interlocutory but qualifies for the collateral order exception to the final judgment rule of 28 U.S.C.

§ 1291. On the merits, the district court did not clearly err in finding that the conspiracy charged

in the instant indictment is not the same as the conspiracy to which Goff pled in the previous case.

As to the order denying Goff’s grand jury abuse motion, it does not qualify for the collateral order

exception, so we lack jurisdiction to review it.

                                                   I.

        Title 18 U.S.C. § 3231 gave the district court original jurisdiction, exclusive of state courts,

“of all [prosecutions for alleged] offenses against the laws of the United States.”



                                                   -2-
No. 06-3336
United States v. Goff


       As for our jurisdiction, 28 U.S.C. § 1291 gives “[t]he courts of appeals . . . jurisdiction of

appeals from all final decisions of the district courts of the United States . . . .” The denial of a

motion to dismiss an indictment on double jeopardy grounds is not final in the sense of terminating

all criminal proceedings in the district court. Abney v. United States, 431 U.S. 651, 657 (1977).

       Nonetheless, such an order comes within the “collateral order” exception to § 1291

announced by Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949), because the right not

to stand trial twice for the same offense “cannot be effectively vindicated” after trial. Mitchell v.

Forsyth, 472 U.S. 511, 525 (1985) (discussing Abney, 431 U.S. at 658-662). See also Will v.

Hallock, ___ U.S. ___, ___, 126 S. Ct. 952, 958 (2006) (“[A] criminal defendant may collaterally

appeal an adverse ruling on a defense of double jeopardy . . . .”) (citing Abney, 431 U.S. at 660);

Kelly v. Great Seneca Fin. Corp., 447 F.3d 944 (6th Cir. 2006).

                                                 II.

       Generally, we review de novo the denial of a motion to dismiss an indictment on double

jeopardy grounds. United States v. DeCarlo, 434 F.3d 447, 452 (6th Cir. 2006) (citation omitted).

Our review is more deferential, however, when the issue is whether an indictment charged the same

conspiracy for which a defendant was previously tried. The finding that multiple conspiracies

existed can be set aside only if it is clearly erroneous. In re Grand Jury Proceedings, 797 F.2d 1377,

1380-81 (6th Cir. 1986) (citation omitted); United States v. Benton, 852 F.2d 1456, 1464 (6th Cir.

1988). Clear error exists only where we are “left with the definite and firm conviction that a mistake

has been committed.” United States v. Monumental Life Ins. Co., 440 F.3d 729, 732 (6th Cir. 2006).



                                                -3-
No. 06-3336
United States v. Goff


                                                 III.

       In October 1996, a grand jury indicted Goff and three others – his father Charles Goff, Sr.,

Juan Carlos Marin-Avila (“Avila”), and Mario Dejesus Calderon-Valenzuela (“Valenzuela”) – in

United States v. Marin-Avila, No. 03-CR-96-097 (S.D. Ohio). Count 1 charged all four defendants

with conspiring to distribute and to PWID cocaine in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A)

and alleged that Goff accepted delivery of cocaine intended for further delivery. Count 4 charged

Goff with knowingly and intentionally attempting to PWID about 39 kg. of cocaine on

September 25, 1996, in violation of 21 U.S.C. §§ 846 & 841(b)(1)(A). In September 1998, Goff

pled guilty to Count 1 (conspiracy) and the U.S. Attorney dismissed Count 4 (attempted PWID).

In March 1999, the district court sentenced Goff to 188 months in prison.

       Over five years later, in October 2004, the instant case began with an indictment that did not

charge Goff but listed him as a previously convicted coconspirator (“the first indictment”). The first

indictment alleged in pertinent part that: Goff was an intended recipient of cocaine seized by the

Ohio State Police on September 25, 1996; Goff delivered about ten kilograms of cocaine to

defendant Earl Marshall between July 1998 and March 1999; and, Goff bought a Plymouth Prowler

vehicle with about $45,000 allegedly obtained through illegal drug trafficking.

       About two months later, in December 2004, the government filed a first superseding

indictment charging Goff in the first count with conspiracy to distribute and to PWID over 150

kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) between September 27,

1996, and October 12, 2004 (“the instant indictment”). Count 1 also charged Earl and Tracy



                                                -4-
No. 06-3336
United States v. Goff


Marshall, Jeff and Clarence Parker, Todd Anthony Brown, Henry Rayford, Kenyatta Moreland, and

Bryant Briggs. It alleged that Goff delivered more than ten kilograms of cocaine to Earl Marshall

between July 1998 and March 1999.

        Count 2 of the instant indictment charged Goff with conspiring to launder money in violation

of 18 U.S.C. § 1956(a)(1)(B)(I). Count 2 is based on the allegation that Goff bought the Plymouth

Prowler in December 1998 using the proceeds of illegal drug trafficking. None of the individuals

charged in Count 2 had been charged in the Avila case except Goff.

        Goff unsuccessfully moved to dismiss the instant indictment on three grounds. First, he

contended that Count 1 (conspiracy) violated double jeopardy because it involved the same

conspiracy to which he pled guilty in the Avila case. Second, Goff contended that the statute of

limitations on both counts had expired because the instant indictment did not allege any overt act

by him within the five years preceding the instant indictment.

        Goff’s third motion contended that the prosecution misused the grand jury process because

the instant indictment contradicted the first indictment in five respects: (1) the first indictment did

not charge him with any offense, but the instant indictment charged him with two conspiracies; (2)

the first indictment identified Goff as part of an overt act, but the instant indictment failed to specify

that overt act; (3) the first indictment identified him as a previously convicted coconspirator, while

this indictment did not; (4) the first indictment asserted one conspiracy, while this one alleged two;

and (5) the instant indictment listed a different start date for the alleged conspiracy than the first

indictment.



                                                  -5-
No. 06-3336
United States v. Goff


       The district court denied all three of Goff’s motions to dismiss. According to Goff, the

instant appeal involves only the double jeopardy issue. Goff has not appealed the statute of

limitations ruling and he disclaims any intent to appeal the denial of his grand jury abuse motion.

       After the district court denied Goff’s motions to dismiss the superseding indictment on

February 20, 2006, the government filed a second superseding indictment on February 28, 2006.

The second superseding indictment is not directly at issue in this appeal. Because Goff and others

are scheduled for trial on the second superseding indictment, we granted the government’s motion

for expedited briefing and decision on March 23, 2006.

                                                IV.

       Goff contends that Count 1 of the instant indictment involves the same conspiracy to which

he pled guilty in Avila and, therefore, the current prosecution violates the double jeopardy clause.

       Specifically, Goff complains that the grand jury made three “factual U-turns” from the time

of the first indictment to the time of the superseding indictment, without hearing any additional

testimony, because it: (1) went from finding that Goff was an already convicted coconspirator to

making him a defendant; (2) went from finding that the conspiracy began in 1992 to finding that it

began only a couple days after the September 1996 drug stop; and (3) went from finding that that

drug stop was part of the charged conspiracy to finding that it was in a different conspiracy.

       The government contends that “[a]ny allegation by Goff of grand-jury abuse related to the

Superseding Indictment that was returned in 2004 has been effectively mooted by the return of the

Second Superseding Indictment earlier this year.” Goff responds that “[t]he same issues will likely



                                               -6-
No. 06-3336
United States v. Goff


arise on a review of the [second superseding indictment] as in the [first superseding indictment].”

Neither the government nor Goff cites any authority for their respective positions.

       It appears that this court has never squarely addressed whether the return of a superseding

indictment moots a defendant’s double jeopardy challenge to the original indictment. A district

court in our circuit recently held that it does. United States v. Fisher, No. 05-50023, ___ F. Supp.

2d ___, 2006 WL 334246, at *2 (E.D. Mich. Feb. 10, 2006) (Gadola, J.) (“Defendant contends that

the First Superceding [sic] Indictment so broadens the scope of Count I in duration that it

encompasses Defendant’s prior conviction, so as to implicate Defendant’s double jeopardy interests.

. . . This issue is moot, however, because the Second Superceding [sic] Indictment changed the time-

frame of the conspiracy so that it no longer overlaps in duration with Defendant’s 1997 drug

conviction.”).

       Likewise, at least two of our sister circuits have routinely noted, and explicitly or implicitly

approved, the practice of denying as moot motions relating to a superseded indictment. See, e.g.,

United States v. Daniels, 387 F.3d 636, 638 (7th Cir. 2004) (“The district court also found the

motion to dismiss Count I of the indictment on statute of limitations ground moot in light of the

superceding indictment.”), cert. denied, 544 U.S. 911 (2005); United States v. Rojas, 7 F. App’x

9, 11 (2d Cir. 2001) (“[A]s the district court later found, the 404(b) motion was moot in light of the

superseding indictment.”); United States v. Ben Zvi, 242 F.3d 89, 94 (2d Cir. 2001) (“[T]rial counsel

did not pursue dismissal of the conspiracy count, taking the position . . . that ‘[t]hat portion of the

motion involving the statute of limitations [defect of the first indictment] was eventually mooted by



                                                 -7-
No. 06-3336
United States v. Goff


the Government’s filing of the [Second Indictment].’”); United States v. Powers, 168 F.3d 943, 948

(7th Cir. 1999) (appeals in which defendants claimed they were entitled to release under order

requiring government to dismiss indictment and seek superseding indictment were rendered moot

when government obtained superseding indictment and defendants were confined under that later

indictment).

       Indeed, just as an amended complaint supplants the original complaint and becomes the only

live complaint in a civil case, Parks v. Federal Express Corp., 1 F. App’x 273, 277 (6th Cir. 2001),

a superseding indictment supplants the earlier indictment and becomes the only indictment in force.

       However, this does not necessarily preclude our consideration of Goff’s double jeopardy

challenge to the first superseding indictment. The second superseding indictment did not materially

alter the nature, scope, and duration of the conspiracy charged against Goff. The government itself

states that “[o]n February 28, 2006, the grand jury returned a Second Superseding Indictment, which

made some minor adjustments to the charges against Goff and added two tax counts against co-

defendant Glen Hurst.” Goff does not dispute this characterization of the second superseding

indictment and a comparison of the indictments confirms it.

       Accordingly, if the conspiracy charged in the first superseding indictment is the same as the

conspiracy to which Goff pled guilty in Avila, the second superseding indictment will suffer from

the same infirmity. See United States v. Lee, 622 F.2d 787, 789 (11th Cir. 1980) (“The filing of the

second superseding indictment . . . does not moot this appeal . . . because the conspiracy counts in




                                               -8-
No. 06-3336
United States v. Goff


the first and second superseding indictments are identical so that any decision here would control

the disposition of a motion directed at the subsequent indictment.”).

       Therefore, we consider the merits of Goff’s claim that the conspiracy count subjects him to

double jeopardy. We agree with the district court that it did not.

       Our Constitution’s Double Jeopardy Clause provides that “no person shall ‘be subject for

the same offence to be twice put in jeopardy of life or limb.’” United States v. DeCarlo, 434 F.3d
447, 454 (quoting U.S. CONST. AMEND. V). It protects the individual against “a second prosecution

for the same offense after conviction or acquittal, and against multiple punishments for the same

offense.” United States v. Turner, 324 F.3d 456, 461 (6th Cir. 2001) (citation omitted). The goal

is to ensure that “the State with all its resources and power [shall] not be allowed to make repeated

attempts to convict an individual for an alleged offense, thereby subjecting him to embarrassment,

expense and ordeal and compelling him to live in a continued state of anxiety and insecurity . . . .”

United States v. Sinito, 723 F.2d 1250, 1255 (6th Cir. 1983) (citations omitted).

       “In a conspiracy case it is the agreement which forms the nucleus of the offense.” Id. at

1256. “Therefore, a determination of whether the government can prosecute on more than one

conspiracy rests on whether there exists more than one agreement.” Id.

       To make this determination, we employ the five-factor totality of the circumstances test set

forth in United States v. Jabara, 644 F.2d 574 (6th Cir. 1981). Sinito, 723 F.2d at 1256. We

consider (1) the alleged time period covered by the conspiracy, (2) the people who allegedly acted

as coconspirators, (3) the statutory offenses charged, (4) the overt acts charged, or any other



                                                -9-
No. 06-3336
United States v. Goff


description of the charged offenses which indicates the nature and scope of the activity which the

government sought to punish in each case, and (5) the places where the events alleged as part of the

conspiracy took place. Id. “Where several of these factors differ between the conspiracies, the

conclusion follows that the alleged illegal conspiracies are separate and distinct offenses.” Id. at

1256-57 (citations omitted).

       As to the first factor, the conspiracy to which Goff pled in Avila ran from March 5, 1996,

until October 16, 1996 (the date of the Avila indictment), while the instant indictment charges a

conspiracy from September 27, 1996, through October 12, 2004 (the date of the instant indictment).

There is little overlap between the time frame of the two conspiracies; perhaps more significantly,

Goff’s involvement in the first conspiracy ended on September 25, 1996, when he was arrested after

the attempted delivery of cocaine, i.e., before the instant alleged conspiracy even began.

       As to the second factor, there is no overlap whatsoever between the three coconspirators

alleged in Avila and the nine alleged here: the Avila indictment charged Goff with conspiring with

his father, Avila, and Valenzuela, while the instant indictment charges Goff with conspiring with

Earl and Tracy Marshall, Tico Hill, Jeff and Clarence Parker, Todd Anthony Brown, Kenyatta

Moreland, Henry Rayford, and Bryant Briggs. As to the third factor, the Avila indictment charges

Goff under the same statutes as the instant indictment, namely 21 U.S.C. §§ 841(a)(1) & (b)(1)(A).

       As to the fourth factor, the instant indictment and the Avila indictment seek to punish

conduct that is generally of the same nature but is not nearly of the same scope, particularly as to

Goff’s alleged concrete action in furtherance of the conspiracies. Avila charged a conspiracy



                                               - 10 -
No. 06-3336
United States v. Goff


involving 39 kilograms of cocaine, while the instant indictment charges a conspiracy that is far

larger in terms of the number of members, the quantity of drugs, the commission of money

laundering, and the resale of drugs. Namely, the instant indictment charges Goff, et al. with

conspiracy to PWID and to distribute over 100 kilograms of cocaine, while the Avila indictment

charged that that conspiracy also aimed to launder the proceeds of the conspiracy in order to avoid

detection and payment of taxes, while allowing members to enjoy the material benefits of money

generated by the conspiracy.

        Moreover, Goff’s overt acts in Avila included (1) possessing a large sum of cash and the keys

to a Chevrolet Tahoe vehicle with a hidden compartment of the type that can be used to hide

contraband, and (2) accepting delivery of cocaine on September 25, 1996. The instant indictment,

by contrast, alleges that Goff committed the overt act(s) of delivering over ten kilograms of cocaine

to Earl Marshall between July 1998 and March 1999, and it does not mention his possession of a

large sum of cash or his purchase or use of the vehicle with the hidden compartment. As the district

court noted, Goff’s alleged overt acts in this conspiracy took place over two years after his overt acts

in the Avila conspiracy.

        The fifth factor, where the conspiracies allegedly took place, was not discussed by the briefs

or by the district court. Both the Avila indictment and the instant indictment allege that Goff and

his conspirators bought cocaine from outside the Southern District of Ohio and brought it into that

district for resale.




                                                 - 11 -
No. 06-3336
United States v. Goff


       In sum, at least three of the five factors militate against finding the Avila conspiracy to be

the same as the conspiracy charged here. See Sinito, 723 F.2d at 1256-57 (“Where several of these

factors differ between the conspiracies, the conclusion follows that the alleged illegal conspiracies

are separate and distinct offenses.”). Therefore, the district court did not clearly err in finding that

the two alleged conspiracies are different and that Goff’s double jeopardy challenge to the first

superseding indictment lacks merit. For the same reasons, Goff cannot succeed on a double

jeopardy challenge to the second superseding indictment, on which he will be tried.

                                                  V.

        Goff’s notice of appeal seems to state that he is appealing both the district court’s denial of

his motion to dismiss on double jeopardy grounds and its denial of his grand jury abuse motion.

Goff’s notice of appeal reads, “This appeal is made to the exten[t] that the order is appealable,

namely the double jeopardy issue and the disclosure of grand jury testimony that would have

assisted in the resolution of the double jeopardy issue.”

        But Goff’s appellate reply brief expressly denies that he is appealing the denial of his motion

to dismiss due to abuse of the grand jury process:

        None of the Government’s three issues address double jeopardy. And none of the
        Government’s three issues address the absence of evidence presented to the Grand
        Jury about Mr. Goff between the Original Indictment and the Superseding
        Indictment. Instead, the Government seeks to focus this Court’s attention on our
        motion to dismiss for grand jury abuse, which is not the subject of this appeal.




                                                 - 12 -
No. 06-3336
United States v. Goff


When appeal is permitted and there is no certificate of appealability or other order limiting the issues

on appeal, it is the appellant who determines the scope of the appeal. We simply take Goff at his

word that the denial of the grand jury abuse motion is not part of this appeal.

        In any event, we lack jurisdiction to review the denial of Goff’s grand jury abuse motion.

That order is not “final” under § 1291 in the sense of terminating all criminal proceedings in the

district court. United States v. Jolivette, 257 F.3d 581, 583 (6th Cir. 2001) (“Final judgment in a

criminal case . . . means sentence.”) (quoting Corey v. United States, 375 U.S. 169, 174 (1963)).

It is not immediately appealable, then, unless it satisfies the collateral order doctrine, which “excepts

a narrow range of interlocutory decisions from the general rule.” Kimble v. Hoso, 439 F.3d 331,

333-34 (6th Cir. 2006) (citing Cohen, 337 U.S. at 541).1 An interlocutory order is immediately

appealable if it satisfies three criteria: (1) “‘it must conclusively determine the disputed question’”;

(2) “that question must involve a claim ‘of right separable from, and collateral to, rights asserted in

the action,’” Kimble, 439 F.3d at 334 (citations omitted); and (3) the order must be “effectively

unreviewable on appeal from a final judgment.” United States v. Young, 424 F.3d 499, 503 (6th Cir.

2005) (citing Cohen, 337 U.S. at 546).


        1
         28 U.S.C. § 1292(a) authorizes immediate review of certain interlocutory orders regarding
injunctions, receivership, or admiralty issues, so it does not apply. Section 1292(b) authorizes a
district court to authorize an immediate appeal from an interlocutory order if it determines that
certain criteria are met, but this provision applies only in civil actions.

       Lastly, Congress has authorized the Supreme Court to promulgate rules treating additional
types of interlocutory orders as immediately appealable. See 28 U.S.C. §§ 1292(e) and 2072(c).
The Supreme Court has not promulgated any rule that would permit the immediate appeal of this
order.

                                                 - 13 -
No. 06-3336
United States v. Goff


       Examples of collateral final orders are orders denying qualified or absolute immunity that

address only legal issues and do not address what facts the parties might be able to prove,2 an order

empaneling separate juries for the guilt and sentencing phases of a criminal trial, see Young, 424
F.3d at 503-04, and an order allowing a party to obtain discovery from a person about advice the

person received from attorneys, see Ross v. City of Memphis, 423 F.3d 596, 599-600 (6th Cir. 2005).

       “As a general matter, an order denying a motion to dismiss does not end the litigation on the

merits and is ordinarily not subject to appellate review until a final judgment has been entered.”

Archie v. Lanier, 95 F.3d 438, 442 (6th Cir. 1996) (citation omitted). Moreover, the Supreme Court

has “repeatedly stressed that the ‘narrow’ exception should stay that way and never be allowed to

swallow the general rule . . . that a party is entitled to a single appeal, to be deferred until final

judgment has been entered, in which claims of district court error at any stage of the litigation may

be ventilated[.]” Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 868 (1994) (citing

United States v. Hollywood Motor Car Co., 458 U.S. 263, 270 (1982)) (other citation omitted). Just

a few months ago, the Court unanimously reaffirmed its reluctance to approve exceptions to the final

judgment rule, stating, “we have meant what we have said; although the Court has been asked many

times to expand the ‘small class’ of collaterally appealable orders, we have instead kept it narrow

and selective in its membership.” Will v. Hallock, ___ U.S. ___, ___, 126 S. Ct. 952, 958 (2006).




       2
        See, e.g., Silberstein v. City of Dayton, 440 F.3d 306, 310-11 (6th Cir. 2006) (reviewing
order that denied qualified immunity); Todd v. Weltman, Weinberg & Reis Co., L.P.A., 434 F.3d
432, 434 (6th Cir. 2006) (reviewing order that denied absolute immunity).

                                                - 14 -
No. 06-3336
United States v. Goff


       The Supreme Court also advises that it is especially appropriate to construe the collateral

order exception narrowly in criminal cases. See Flanagan v. United States, 465 U.S. 259, 270

(1984) (“‘The final judgment rule is the dominant rule . . . . Particularly is this true of criminal

prosecutions.’ . . . The exceptions to the final judgment rule in criminal cases are rare.”) (emphasis

added) (quoting DiBella v. United States, 369 U.S. 121, 126 (1962)) (other citations omitted); see

also Young, 424 F.3d at 503-04 (citing Midland Asphalt Corp. v. United States, 489 U.S. 794, 799

(1989)).

       In any event, precedent obligates us to hold that the collateral order doctrine does not

authorize immediate review of the denial of Goff’s grand jury abuse motion.

       The Cohen exception permits interlocutory appeals in only two situations in criminal
       prosecutions: (1) there may be immediate appeals from orders denying motions to
       dismiss on double jeopardy grounds (Abney) and (2) there may be immediate appeals
       from orders denying motions to reduce bail before trial.

United States v. Bratcher, 833 F.2d 69, 72 (6th Cir. 1987) (emphasis added).

       Therefore, we lack jurisdiction to review the order denying Goff’s grand jury abuse motion.

Accord United States v. LaRouche Campaign, 829 F.2d 250, 251 (1st Cir. 1987) (“They seek to

bring an interlocutory appeal from the district court’s . . . orders denying their motion to dismiss the

indictment because of various alleged abuses of the grand jury process [including alleged attempt

to undermine impartiality]. We conclude we lack appellate jurisdiction to hear these appeals

because the orders are not immediately appealable.”).

                                                  VI.




                                                 - 15 -
No. 06-3336
United States v. Goff


       For the foregoing reasons, we affirm the denial of Goff’s motion to dismiss the first

superseding indictment as violative of his double jeopardy rights. We dismiss for lack of

jurisdiction Goff’s appeal from the order denying his grand jury abuse motion.




                                             - 16 -
No. 06-3336
United States v. Goff

               Julia Smith Gibbons, concurring. I agree with Judge Griffin’s analysis except as

to one point. The majority opinion, relying on United States v. Benton, 852 F.2d 1456, 1464 (6th

Cir. 1988), and In re Grand Jury Proceedings, 797 F.2d 1377, 1380-81 (6th Cir. 1986), concludes

that, when the issue is whether an indictment charges the same offense as a previous indictment

under which a defendant was convicted, we review a finding that multiple conspiracies exist for

clear error. This statement sweeps too broadly in my view, and in this case I would review the

district court’s determination de novo and not for clear error.

       Both Benton and In re Grand Jury Proceedings involved situations in which the district court

made a factual finding that conspiracies were not the same offense based on extensive evidentiary

records–a trial transcript in Benton and both a trial record and grand jury transcripts in In re Grand

Jury Proceedings. Our court appropriately and naturally reviewed the factual finding for clear error.

Here, however, the district court had no evidentiary record and was thus ruling that, based on the

allegations of the 1998 indictment and the 2004 superseding indictment, the indictments did not

charge the same conspiracy as a matter of law.3 We should review this ruling de novo, as we

customarily review denials of a motion to dismiss an indictment on double jeopardy grounds. See




       3
         By contrast, in United States v. Jabara, 644 F.2d 574, 577 (6th Cir. 1981), where our court
first approved the “totality of the circumstances” test which we apply today, defendants made a
nonfrivolous claim of double jeopardy that could not be resolved without an evidentiary record. The
court set forth a structure for the proof in such situations, placing the burden on the government to
prove the existence of two conspiracies by a preponderance of the evidence. Id. at 576-77. The court
also properly noted that factual findings are reviewed for clear error, whether based on documentary
evidence or oral testimony. Id. at 577.

                                                - 17 -
No. 06-3336
United States v. Goff

United States v. DeCarlo, 434 F.3d 447, 452 (6th Cir. 2006). Benton and In re Grand Jury

Proceedings do not suggest otherwise.

       The standard of review makes no difference in the ultimate result in this appeal. The

indictments on their faces allege two distinct conspiracies, and there is no double jeopardy

violation. Yet, it is important to clarify the procedural context and to note that neither we nor the

district court relied on an evidentiary record. The double jeopardy issue could conceivably arise

again for consideration at a later time with an evidentiary record if an argument is made that the

proof at trial shows that the conspiracy charged here was in fact the same one to which Goff

previously pled guilty.




                                               - 18 -